Citation Nr: 0325548	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-44 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service connected degenerative disc disease prior 
to December 21, 1988.

2.  Entitlement to a disability rating in excess of 20 
percent for service connected degenerative disc disease for 
the period from December 21, 1988 to June 20, 2001.

3.  Entitlement to a disability rating in excess of 40 
percent for service connected degenerative disc disease 
subsequent to June 20, 2001.

4.  Entitlement to an effective date earlier than June 20, 
2001 for a 40 percent disability rating for service connected 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1971 to February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 

In February 2000 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case.  The 
Board remanded the case to the RO in September 2000.  The 
case requires further remand.  

In July 2002 the veteran filed a claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU).  This issue has not been 
adjudicated.  This issue is referred to the RO for action 
deemed appropriate.  

REMAND

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran and his attorney 
a notice letter under the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard 
to the issues listed on the front page of 
this remand order, and inform him of the 
time within which he should respond, 
unless he informs the RO that he has no 
additional evidence to submit or waives 
the required time period.  

2.  Along with the VCAA notice letter, 
the RO should also inform the veteran 
that:  Based on the documents currently 
of record, Attorney Sean Kendall 
represents him only on the issues related 
to rating the severity of his service 
connected low back disability.  Disabled 
American Veterans represents the veteran 
with respect to the issues involving 
rating the veteran's service connected 
skin disability.  If the veteran wants to 
change the manner of this representation 
he needs to inform VA of the change he 
wishes to make.  

3.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  

4.  The appellant should be afforded a VA 
spine examination to determine the 
severity of the appellant's service-
connected low back disability, disc 
disease.  The claims folder, including 
the appellant's service medical records, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested address as 
completely as possible each inquiry on 
the worksheet for a spine examination.  
If a particular inquiry or section of the 
worksheet is not applicable, the examiner 
is requested to so state.  The examiner 
is requested to indicate specifically 
what orthopedic and neurologic 
manifestations of the service connected 
disc disease that the veteran 
experiences.  

5.  The RO should readjudicate the 
veteran's claims in light of both the 
rating schedule under diagnostic code 
5293 for rating the veteran's service 
connected low back disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


